United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 24, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 02-21159
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

CARMELO HERNANDEZ-HERNANDEZ,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CR-43-1
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Carmelo Hernandez-Hernandez (Hernandez), federal inmate

# 97237-079, appeals the district court’s denial of his motion to

set aside the $1000 fine which was imposed after he pleaded

guilty to being found present in the United States following

deportation.   The propriety of Hernandez’s fine is not cognizable

under any postconviction motion.    Because the district court was

without jurisdiction to consider the motion, the district court’s

denial of the motion is AFFIRMED.    See United States v. Early, 27

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-21159
                                 -2-

F.3d 140, 141 (5th Cir. 1994)(affirming district court’s denial

of motion to reduce sentence on the merits on alternative basis

of lack of jurisdiction).